Citation Nr: 0732209	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-16 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as acid reflux.

2.  Entitlement to service connection for a cardiovascular 
disorder, claimed as coronary artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to December 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg, Florida, which denied the veteran's claims.

The veteran testified before a Veterans Law Judge (VLJ) at a 
hearing held in December 2006 at the RO.  Due to technical 
problems with the transcript the hearing was rescheduled and 
he testified before the undersigned VLJ at a videoconference 
hearing held in August 2007.  

The veteran withdrew his appeal of a claim for service 
connection for hypertension in a written statement he signed 
in December 2006 and confirmed in his August 2007 hearing 
that this issue was withdrawn.  This issue is no longer 
before the Board.  See 38 C.F.R. § 20.202, 20.204 (2006). 

The appeal of the issue of service connection for a 
cardiovascular disorder is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.

FINDING OF FACT

The competent medical evidence reflects that there is was no 
gastrointestinal disorder or disease manifested by acid 
reflux treated in service, nor was such disorder shown to be 
due to an ulcer having manifested within a year of discharge. 


CONCLUSION OF LAW

A gastrointestinal disorder, claimed as acid reflux, was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.301(a), 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection was received in June 2004.  Prior to 
adjudication of the claim in November 2004, the RO, provided 
initial VA notice as it applies to this claim, in a June 2004 
letter.  In this letter, the veteran was told of the 
requirements to establish service connection, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2007).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records, and examination reports.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson,   19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
earlier effective date or an increased initial rating.  
However, since service connection is being denied for this 
claim, the failure to send such a letter is harmless error.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic gastrointestinal disease such as 
ulcers, is manifest to a compensable degree within a year of 
discharge, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. §§ 
1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The June 1975 enlistment examination revealed a normal 
examination of the abdomen and viscera.  The volumes of 
service medical records in the claims file are silent for any 
complaints of, treatment for or diagnosis of any acid reflux 
condition, nor of any chronic gastrointestinal condition that 
could be manifested as reflux.  He was seen for complaints of 
blood in the stool and rectal pain on defecation in July 
1987, but this was assessed as due to hemmorhoids.  In June 
1989 he was seen for complaints of abdominal pain and 
diarrhea as well as general body aches and was assessed with 
gastroenteritis.  There was no mention of reflux-type 
symptoms in this June 1989 record.  The veteran was also seen 
numerous times throughout service for repeated episodes of 
chest pain between April 1977 and his retirement in July 
1996, with cardiac workups and pulmonary evaluations and 
testing.  At no time was the chest pain ever attributed as a 
gastrointestinal or "acid reflux" problem.  

Periodical examinations conducted in May 1979, July 1983, 
December 1986, March 1990, and October 1995 all revealed 
normal findings of the abdomen and viscera.  The reports of 
medical history accompanying the examinations revealed the 
veteran to deny frequent indigestion, stomach, liver or 
intestinal trouble.  The veteran's July 1996 retirement 
examination was normal for examination of the abdomen and 
viscera.  He did answer "yes" to whether he had frequent 
indigestion but "no" to stomach, liver and intestinal 
trouble in the accompanying reports of medical history from 
April 1979, and July 1983.  

The report of a February 1997 VA examination included 
evaluation of the digestive system with findings of soft, 
nontender and nondistended abdomen with normoactive bowel 
sounds.  He was negative for a hernia.  The diagnosis 
addressed asthma complaints and made no reference to any 
gastrointestinal or reflux problems.  

Private treatment records from 2000 to 2005 primarily address 
cardiovascular problems and include no clear diagnosis of a 
digestive disorder, although he was seen in July 2001 for 
complaints of indigestion and chest pain, as well as joint 
stiffness.  There was no diagnosis made regarding 
indigestion.  The veteran was shown to be prescribed Prevacid 
which is used to treat acid reflux problems in September 
2003.  The medication continued to be on his prescription 
list dated in January 2004.  There was no clear indication 
why he was taking this medication.  Other medications listed 
from 2000 to 2005 did not appear to be indicated for treating 
gastrointestinal problems.  

The veteran testified in his August 2007 hearing that he was 
diagnosed with acid reflux in the service around the same 
time he was treated for possible heart related symptoms.  He 
indicated that he was given Maalox daily in the service and 
that he had constant indigestion in the service.  He admitted 
there was no medical follow up for his complaints and that he 
was never hospitalized for reflux.  He noted that he 
mentioned the problem on his retirement examination.  He said 
that he was diagnosed with acid reflux around 1998-1999.  

Based upon a review of the evidence, the Board finds that 
service connection is not warranted for a gastrointestinal 
disorder claimed as acid reflux.  The preponderance of the 
medical evidence reflects a lack of treatment for any upper 
gastrointestinal problems or any reflux-related complaints.  
The only treatment in service for gastrointestinal complaints 
was for the lower gastrointestinal tract, specifically the 
acute episode of diarrhea and the hemmorhoids treated in the 
late 1980's.  Although the veteran did claim to have frequent 
indigestion at his July 1996 retirement examination, he 
denied any gastrointestinal problems and his physical 
examination was negative for any findings of such problems.  
The February 1997 VA examination was silent for any upper 
gastrointestinal complaints.  Post-service, the records 
showed no evidence of medical treatment for complaints of 
upper gastrointestinal problems until July 2001 when he was 
seen for complaints of indigestion, and he was not prescribed 
medication commonly used to treat such symptoms until 2003.  

As the evidence reflects that his claimed gastrointestinal 
disability of acid reflux less likely than not began in 
service, service connection for this on a direct basis is not 
warranted.  38 C.F.R. § 3.301(a) (2007).  There is also no 
evidence that his claimed symptoms are due to an ulcer having 
manifested within one year of his discharge, thus service 
connection is not warranted on a presumptive basis.  38 
C.F.R. §§ 3.307, 3.309 (2007).  

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a gastrointestinal disorder claimed as 
acid reflux is denied.  


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007).

The veteran alleges that he is entitled to service connection 
for cardiovascular problems diagnosed as coronary artery 
disease.  He testified at his hearing that he was treated in 
service for chest pain repeatedly and had numerous tests done 
for his heart.  He also reported having high cholesterol in 
service.  

The Board notes that the service medical records are replete 
with records of treatment and evaluation, including repeated 
cardiac workups for recurrent episodes of chest pain 
beginning around April 1977 and continuing thereafter up 
until his retirement from the service in July 1996.  Although 
the chest pain was repeatedly attributed to a noncardiac 
cause including musculoskeletal chest pain in April 1977, 
chostochondritis in August 1980, and exercise induced 
bronchospasm in September 1986, the cardiac workups did show 
some potentially significant cardiological findings.  He was 
repeatedly shown to have a systolic murmur described as a 
grade II-III/VI systolic murmur in January 1980, a grade I/VI 
systolic murmur in August 1986 and April 1987, and a grade 
II/VI murmur in July 1990.  He also had sinus bradycardia 
shown in electrocardiograms (EKG's) in March 1990 and a 
January 1996 EKG was questionably abnormal.  He was also 
noted to be seen in January 1996 for an increased cholesterol 
level and was scheduled to have a "heart factor" the same 
month.  

Postservice records reveal that a June 2002 EKG showed 
borderline abnormal changes possibly due to myocardial 
ischemia.  In October 2002 the veteran was admitted for 
cardiac treatment including heart catheterization for acute 
non Q wave infarction with a history of coronary artery 
disease and a history of myocardial infarction (MI) said to 
have been in 1995.  Heart catheterization findings from the 
same month revealed evidence of coronary artery disease.  The 
records also show complaints of rapid heartbeat diagnosed as 
tachycardia in December 2002, and treated in January 2003.  
He has continued treatment for heart-related problems through 
the beginning of 2004, with a diagnosis of chronic ischemic 
heart disease status post septal infarction and stent 
placement of D1, D2 and LAD.   

In view of the complaints of potential cardiac problems 
reported in the service medical records including the 
abnormal findings of a systolic murmur as well as the chest 
pains reported in service, and in light of the postservice 
cardiac problems reported, a VA examination is needed to 
ascertain the etiology of his current cardiac complaints.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice pursuant to Dingess, supra.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish an increased 
rating and an earlier effective date, if 
service connection is granted, as 
outlined by the Court in Dingess, supra, 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issue on 
appeal.  

2.  After completion of the above, the 
AOJ must schedule the veteran for a 
cardiovascular examination, by an 
appropriate specialist, for the purpose 
of determining the nature and etiology of 
any cardiovascular disability that may be 
present.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  Any indicated tests should 
be accomplished.  The examiner is 
requested to review the pertinent medical 
records, examine the appellant and 
provide a written opinion as to the 
presence, etiology and onset of his 
cardiovascular disorder.  Specifically, 
the examiner is requested to provide an 
opinion as to 1) whether the veteran has 
a current cardiovascular disorder and the 
diagnosis for such; (2) the medical 
probability that any cardiovascular 
disorder is related to service, to 
include the cardiovascular complaints and 
findings reported in service, and to 
include any evidence of high cholesterol 
reported in service.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

3.  Upon completion of the above 
requested development, the AOJ should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case that summarizes the pertinent 
evidence and fully cites the applicable 
legal provisions.  They should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


